FILED
                            NOT FOR PUBLICATION                              JUN 27 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50263

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00713-DSF

  v.
                                                  MEMORANDUM*
HARRY MADERA, a.k.a. Boricua, a.k.a.
Seal J,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Harry Madera appeals from the district court’s judgment and challenges the

130-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute and possess with intent to distribute controlled substances, in violation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. § 846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Madera’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Madera the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Madera waived the right to appeal six specified issues related to his

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable grounds for relief as to any sentencing

issue outside the scope of the appeal waiver. We therefore affirm as to those

issues. We dismiss the remainder of the appeal in light of the valid appeal waiver.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     13-50263